DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed August 5, 2021, claims 13, 16 have been cancelled. Claims 1-12, 14, 15, 17-20 are pending.
In view of the amendment filed August 5, 2021, the rejection of claim 5 under 35 U.S.C. 112, second paragraph, has been withdrawn. The rejection of claims 1-10, 18-20 under 35 U.S.C. 102(a)(1) as being aniticipated by Shiu et al. (Kom-Bei Shiu ET AL: "Conditioned P-CH 2 Bond Cleavage of a –DPPM Ligand in a Cationic Diruthenium System", Organometallics, vol. 16, no. 1, 7 January 1997 (1997-01 -07), pages 114-119), has been withdrawn. 

Allowances
4.	Claims 1-12, 14, 15, 17-20 have been allowed. 
5. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Aronson (US 4,621,952) to render the present invention anticipated or obvious to one of ordinary skill in the art.
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of KUHN et al., Solvent stabilized transition metal cations as initiators for cyclopentadiene polymerization, Macromolecular Rapid Communications, 1999, pp. 555-559, Vol. 20, No. 10, to render the present invention anticipated or obvious to one of ordinary skill in the art. Although KUHN et al. teach the use of a bimetal complex for cyclopentadiene polymerization processes, there is inadequate teaching in KUHN et al. to teach a polymerization process involving the bi-metal complex comprising a tetraphenylboron anion as claimed.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell l can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
August 10, 2021